Citation Nr: 9923224	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  95-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for multiple conditions claimed as a 
result of chemical exposure sustained on the grounds of a VA 
medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a February 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to compensation for chronic 
sinus problems secondary to chemical exposure, under the 
provisions of 38 U.S.C.A. § 1151.

This case was previously before the Board in April 1997, at 
which time it was remanded.  The actions which were requested 
in that remand were undertaken and the case subsequently 
returned to the Board for appellate consideration.  Upon its 
return, the Board determined that the opinion of an 
independent medical expert (hereinafter the IME) was required 
in order to address the complex medical issues raised in this 
case.  See 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 
(1998).  A IME opinion was furnished for the record in July 
1999, and the appellant was accorded an opportunity to 
respond thereto.  The case is now ready for appellate 
consideration.

As previously indicated in the April 1997 Board remand, at 
the hearing held at the RO in August 1995, the appellant's 
representative raised the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 as a 
result of surgery performed on the left arm in March 1994 at 
a VA medical facility.  This matter was referred to the RO 
for appropriate action and to the Board's knowledge it has 
not yet been adjudicated.  The issue is again referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  There has been no competent evidence presented, medical 
or otherwise, establishing an etiological nexus between the 
appellant's conditions claimed as soft tissue damage of the 
left hip and back, a tumor which of the left armpit, 
pseudotumor cerebri and papilledema of the right eye, and 
chemical exposure which the appellant reports was sustained 
as a result of a chemical spill which occurred on the grounds 
of the VAMC in Salt Lake City, Utah, on January 13, 1989.

2.  The preponderance of the evidence does not establish an 
etiological relationship between the appellant's currently 
claimed sinusitis and chemical exposure which the appellant 
reports was sustained as a result of a chemical spill which 
occurred on the grounds of the VAMC in Salt Lake City, Utah, 
on January 13, 1989.


CONCLUSIONS OF LAW

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for conditions consisting of soft 
tissue damage of the left hip and back, a tumor which of the 
left armpit, pseudotumor cerebri, and papilledema of the 
right eye is denied as that claim is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for sinusitis claimed as a result of chemical exposure 
sustained on the grounds of a VA medical facility in January 
1989 are not warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to VA benefits under the 
provisions of 38 U.S.C.A. § 1151 for a number of claimed 
disabilities, to include soft tissue damage of the left hip 
and back, a tumor which of the left armpit, pseudotumor 
cerebri, papilledema of the right eye and sinusitis, each of 
which he contends had its inception in an incident at the 
Department of Veterans Affairs Medical Center in Salt Lake 
City, Utah (the VAMC) which will be described in detail 
below.

In the interest of clarity, the Board will separately and 
briefly review the relevant law, regulations and Court 
decisions; describe the factual background of this case; and 
render an analysis of the claim.  The Board notes that, for 
reasons which will be discussed below, its approach to the 
issue of entitlement to VA benefits for sinusitis will be 
somewhat at variance with the other claimed disabilities.

Applicable Law and Regulations - 38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow. The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. § 3.358 was not questioned. See Gardner, 115 S.Ct. 
552, 556 n.3 (1994): "We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural progression, 
occurring after the date of treatment. . . .VA's action is 
not the cause of the disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision. The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995. In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3) compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, § 1151 is amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

Congress specifically limited the application of the revised 
provisions of 38 U.S.C.A. § 1151 to those claims filed on or 
after October 1, 1997.

Well-groundedness of a claim

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In general, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing other service connection 
claims, as follows:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999). 

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Initial Matters

Typically, a claim brought under the provisions of 
38 U.S.C.A. § 1151 is based upon a disability which is 
claimed to have occurred as a result of VA treatment.  
However, in this case, the appellant has claimed that his 
disabilities occurred not as a result of VA treatment, but as 
a result of a risk which was present at the VAMC where he was 
receiving outpatient treatment on January 13, 1989.

On January 29, 1997, the VA General Counsel issued an opinion 
entitled "Benefits Under 38 U.S.C.A. § 1151 For Disability 
Incurred As the Result of Hospitalization."  Therein it was 
concluded that:


Compensation under 38 U.S.C. § 1151 for 
injuries suffered "as the result of . . 
. hospitalization" is not limited to 
injuries resulting from the provision of 
hospital care and treatment, but may 
encompass injuries resulting from risks 
created by any circumstances or incidents 
of hospitalization.  In determining 
whether a specific injury is a result of 
hospitalization, guidance may be drawn in 
appropriate cases from judicial decisions 
under workers' compensation laws and 
similar laws requiring a finding of 
causation without regard to fault.  An 
injury caused by a fall may be considered 
a result of hospitalization where the 
conditions or incidents of 
hospitalization caused or contributed to 
the fall or the severity of the injury.
O.G.C. Prec. 7-97 (January 29, 1997).

One of the fact situations presented in the opinion involved 
a veteran who was injured after falling down stairs while 
hospitalized at a VA facility.  With respect to that 
situation the General Counsel opinion stated that:

Where the precipitating cause of a fall 
may reasonably be attributed to any 
conditions or circumstances of the 
hospitalization, rather than some 
circumstance originating with the 
claimant, the resulting injuries would be 
the result of hospitalization.  This 
would include cases where the fall was 
caused by some unique feature of the 
hospital premises.  For example, if the 
fall was precipitated by the unusually 
steep grade of the staircase, poor 
lighting conditions or other unique 
features of the stairwell, the 
hospitalization would have created the 
"zone of special danger" out of which 
the injuries arose.  Similarly, if the 
fall was precipitated when the claimant 
tripped over some object left on or near 
the stairs, or slipped on water, grease, 
or other foreign matter, it might 
reasonably be concluded that the ensuing 
injuries resulted from hospitalization.  
O.G.C. Prec. 7-97 (January 29, 1997).

The Board noted in its previous remand that while O.G.C. 
Prec. 7-97 was potentially applicable to this case, that 
opinion pertained to a 38 U.S.C.A. § 1151 claim in which 
disability incurred as the result of VA hospitalization.  
However, in the immediate case, the appellant was not 
hospitalized at a VA facility when his injury occurred, but 
instead was leaving the facility after receiving outpatient 
physical therapy.  Nevertheless, in this case, clearly a 
"zone of danger" was created on VA property as a result of 
a chemical spill which occurred on the premises, and the 
claimant was in no way responsible or contributory in the 
creation of the risk.  Accordingly, the Board believes that 
the provisions of 38 U.S.C.A. § 1151 are applicable to the 
specific fact pattern presented in this case.  

Factual Background

On January 13, 1989, the appellant received care in the form 
of physical therapy for chronic neck and back pain at the 
VAMC in Salt Lake City, Utah.  Upon leaving the VAMC later 
that afternoon the appellant drove though spilled 
polychlorinated biphenyl (PCB) as a result of a toxic spill 
which had occurred in the parking lot of the VA facility.  
The spill was the result of a contractor attempting to drain 
a transformer, which resulted in the spillage of at least 18 
gallons of highly toxic PCB's according to a newspaper 
article.  The appellant was detained at the VAMC following 
the spill, and underwent a medical examination as a result of 
possible exposure to PCB's.  In addition his automobile was 
impounded for inspection and testing and his shoes and socks 
were confiscated, and not returned due to possible 
contamination.  

A medical record dated on January 13, 1989, following the 
spill, indicated that the appellant had been exposed to the 
PCB spill and that he had walked through the chemical and had 
sat in a vehicle which had driven through the contaminated 
area.  Objective examination revealed that the skin was 
clear, and that there were no abnormalities of the head ears, 
eyes, nose and throat.  The assessment was chemical exposure.

VA medical records showed that the appellant was seen on 
January 17, 1989, following the chemical spill, at which time 
he complained of transient nausea on the night of January 13, 
1989, but had no other complaints.  An examination was not 
conducted at that time.  In April 1989, the appellant was 
seen for complaints of cough and sinus congestion for 
duration of 48 hours.  An assessment of bronchitis was made.

Of record is correspondence dated in April 1989 from the 
Bureau of Epidemiology of the Department of Health Division 
of Community Health Services (Bureau) to the Deputy Chief of 
the Salt Lake City Fire Department.  The statement indicated 
that the Bureau had reviewed the PCB exposure incident and 
that information had been obtained from firefighters involved 
in the incident regarding the symptoms which they 
experienced.  The statement indicated that generally, PCB's 
were known to produce several toxic effects and that workers 
regularly exposed to the chemical might develop the skin 
disorder chloracne.  It was noted that studies had shown that 
PCB could cause liver cancer in animals, and that there was 
limited data which suggested that there was a relatively 
small increase in some cancer rates among humans with long-
term PCB exposures.  It was noted that the most important 
route of exposure appeared to result from skin contact or 
ingestion, and that only a small amount of exposure resulted 
from inhalation.  

The report further indicated that most PCB formulations used 
in transformers also included isomers of trichlorobenzene, 
and it was stated that this compound appeared to cause mucous 
membrane and respiratory tract irritation.  The statement 
also indicated that hexane, which was commonly used in the 
clean up of PCB spills could result in temporary symptoms of 
headache, nausea, and irritation of the mucous membrane and 
respiratory tract.  The report indicated that pursuant to the 
VAMC exposure incident, no firefighters reported symptoms 
suggesting major PCB toxicity, and there were no reports of 
chloracne, jaundice, liver damage or hepatitis.  It was also 
noted that the firefighters did not appear to have 
experienced significant skin exposure to PCB.  It was further 
stated that inhalation exposure to trichlorobenzene was 
probably minimal or negligible.  

The appellant underwent a private psychological evaluation in 
May and June 1989, to assess his reported symptoms of 
depression following his claimed exposure to PCB during the 
chemical spill.  The evaluation summary reflected that the 
appellant had been exposed to a carcinogenic chemical during 
a chemical spill accident on January 13, 1989.  It was noted 
that he had been grouped with five other individuals who had 
been exposed and that he had been required to remove his 
shoes and socks and undergo a medical evaluation.  The report 
stated that although the appellant had been medically advised 
that the carcinogenic chemical was not in his blood stream, 
he had further questions regarding a delayed reaction to the 
chemical entering his system either through his feet or 
inhaling the fumes.  It was noted that the appellant had 
developed a fear of going for a second opinion for fear of 
finding that the chemical was in his system.  The report 
indicated that the appellant had read newspaper articles 
about the chemical spill and had concluded that he had been 
exposed to a toxic dosage of the carcinogen.  The diagnoses 
were post traumatic stress disorder, following the chemical 
accident, and dependent personality disorder.  

Of record is a September 1989 statement from an insurance 
company which indicated that the appellant's car had been 
tested twice for contamination and that test results had 
revealed that the parameter was not detected.

The record shows that in January 1990, the appellant reached 
a settlement agreement in a civil case against a private 
contractor in connection which the chemical spill.  

VA medical records reflected that in January 1990, the 
appellant was seen for complaints of dizziness, nausea, and 
stomach pain.  In July 1990, he was seen for complaints of 
left hip pain.  An entry dated in February 1991 showed that 
the appellant was seen for complaints of neck pain, swelling, 
fever and coughing.  A diagnosis of lymphodenitis was made.  
Later in February 1991, the appellant was seen with similar 
complaints at which time a diagnosis of reactive lymph nodes, 
etiology likely infection was made.  Complaints of sinus 
congestion were shown in an entry dated in August 1991.  
Later that month he was again seen for complaints of sinus 
congestion and a diagnosis of sinusitis was made.  

VA medical records show that the appellant underwent an 
evaluation of the ear, nose and throat in September 1991.  No 
nasal obstruction or drainage was noted, however, the 
appellant complained of sinus congestion and nausea.  
Objective examination revealed some mucopurulent thickening 
in the right maxillary sinus, and ethmoids and frontal 
sinuses.  The assessment was acute sinusitis, no previous 
history of chronic sinusitis.  An entry dated in October 1991 
revealed that the appellant was seen for an exacerbation of 
sinusitis with congestion.  An assessment of chronic 
sinusitis was made.  Complaints of and treatment for 
sinusitis were shown in several other records dated in 1991 
and 1992.  

VA medical records showed that the appellant was hospitalized 
in January 1994, at which time diagnoses of diverticulosis, 
borderline hypertension, tobacco use, obesity, gout and 
possible pseudotumor cerebri were made.  It was also noted 
that a left axillary mass was shown.  The appellant was 
hospitalized March 1994 at which time he underwent left 
axillary mass excisional biopsy.  The postoperative diagnosis 
was left axillary mass, probable lipoma.  

The appellant was hospitalized at a VA facility again in June 
1994 with complaints of blurry vision in both eyes since 
1992, and dizziness.  Diagnoses which included pseudotumor 
cerebri, cervical degenerative joint disease, and chronic 
sinusitis were made. 

VA X-ray films of the appellant's cervical spine were taken 
in July 1994, revealed evidence of generalized osteopenia 
consistent with the patient's age, facet joint sclerosis at 
C2-3 bilaterally, and minimal intervertebral disc space 
narrowing at C4-5, of indeterminate significance.  

In October 1995, the appellant was seen by the VA for a 
follow-up for multiple medical problems.  He reported that a 
PCB exposure incident might be the cause of many of his 
medical problems.  The examiner's assessment included PCB 
exposure-significance uncertain.  

The appellant submitted a statement dated in April 1995 at 
which time he reported that a month after the chemical 
exposure he developed severe chronic sinus problems, that in 
1992 he was diagnosed with papilledema, and that in 1994 two 
tumors were found under his left arm, which were removed in 
March 1994.

The appellant presented testimony at a hearing held at the RO 
in August 1995.  He testified that he was exposed to 
chemicals as a result of a chemical spill which occurred in 
the parking lot of the VAMC in Salt Lake City, Utah.  He 
testified that he experienced sinus problems between a month 
and six months following this exposure, and that he had been 
treated for a sinus condition since that time.  He indicated 
that since the chemical spill he had experienced symptoms 
which included: nausea, tingling of the arms and legs, loss 
of appetite and weight loss, fatigue, and that a diagnoses of 
papilledema was made in 1993 and that tumors under the left 
armpit were diagnosed in 1994.  He also indicated that he had 
suffered from soft tissue damage of the hips and low back.  
The appellant indicated that he did not have any medical 
evidence which provided an association between his claimed 
conditions and the chemical exposure.  He testified that he 
owned a small pest control company, but that he had never 
handled chemicals to a great degree in that capacity.   

In September 1995, following the hearing, several VA 
memorandums dated in January, February, and March 1989, 
pertaining to the chemical spill were submitted for the 
record.  Also submitted for the record was a Report of 
Emergency Response and Remediation of the PCB spill.

Following the hearing officer's denial of the claim and the 
appellant's appeal of the claim which had initially been 
denied in February 1995, the claim reached the Board in April 
1997, at which time it was remanded for further development.  

In October 1997, the appellant was seen by the VA for a 
dermatology consult.  Dark spots and blotching on the 
appellant's face was noted.  

In January 1998, the appellant underwent a VA toxicology 
evaluation.  A history of exposure to PCB in January 1989 was 
noted.  The appellant reported that as a result of the 
exposure his car was impounded, he was stripped of his 
clothes, and he underwent a medical evaluation.  He reported 
that following this incident he was seen for a follow up by 
his personal physician, who told him that PCB had shown up in 
his body fat and liver.  The medical history reflected that 
in 1992-1993 the appellant began to lose sight in his right 
eye, and that due to the development of papilledema of the 
right eye, a CT scan was performed which was negative.  A 
diagnosis of pseudotumor was made.  It was also noted that 
the appellant had experienced problems with chronic 
sinusitis, which he reported did not exist prior to the 
chemical incident.  A history of chronic low back pain since 
1991 and the removal of a benign tumor from the arm in 1994 
was also recorded.    

The examiner indicated that the appellant was interviewed and 
examined and that his medical records, reports, newspaper 
clippings and additional evidence was thoroughly reviewed.  
The examiner indicated that in humans, PCB toxicity affected 
the skin and liver, and could have developmental effects.  
The examiner stated that the appellant did not develop the 
typical acute exposure findings such as chloracne or 
hepatitis, but that instead, he had a history of nonspecific 
findings including: headaches, fatigue, post-traumatic stress 
problems, arthralgias, and visual disturbances.  He opined 
that the appellant's low back pain and lipoma were more 
incidental findings which had no relevance to PCB exposure.  

The examiner stated that the appellant's medical history of 
pseudotumor cerebri and chronic sinusitis posed interesting 
medical findings.  He indicated that the etiology of 
pseudotumor cerebri was unknown, and observed that whether it 
is related to PCB exposure or not, could not be determined 
due to lack of adequate medical knowledge.  He further opined 
that chronic sinusitis may have a possible relationship with 
the exposure. It was noted that since the exposure was by 
inhalation, there was a possibility that this resulted in 
chronic irritation to the sinuses.

The claim was re-adjudicated by the RO in April 1998 at which 
time the claim was denied.  The case subsequently returned to 
the Board.  In June 1999, the Board determined that 
additional evidentiary development was required in this case.  
The Board requested the opinion of an independent medical 
expert opinion in order to address the complex medical issues 
involved in this claim.  The Board specifically asked the 
expert to render an opinion as whether it was at least as 
likely as not that any of the appellant's claimed 
disabilities consisting of a chronic sinus disorder, 
papilledema of the right eye, pseudotumor cerebri, a tumor of 
the left armpit, and soft tissue damage of the left hip and 
back, was causally related to the documented incident of PCB 
exposure which occurred on January 13, 1989.

As noted in the Introduction, in July 1999, an IME opinion 
was provided by the program director of the Yale University 
School of Medicine Occupational and Environmental Medicine 
Program.  Initially, the IME provided summary comments 
relating primarily to the appellant's exposure to PCB on June 
13, 1989 on the grounds of the Salt Lake City, Utah VAMC and 
to current knowledge about the human health effects 
associated with exposures to PCBs.  The IME indicated that 
for the purpose of the following comments, he attempted to 
weigh all of the potentially conflicting versions of the 
exposure incident in the direction of the appellant's 
perception to assure fairness 

The IME's comments were as follows:

1.  The record makes abundantly clear 
that some contact, including the 
patient's vehicle and possibly his 
person, directly, did in fact occur to 
material which consisted of at least 60 % 
Arachlor 1260, a known PCB-containing 
mixture; 60 % chlorine by weight.  I have 
presumed, for the purpose of what 
follows, that at least some direct 
contact with skin occurred during the 
removal of the appellant's shoes and 
socks and subsequent return to the 
facility for evaluation.  In addition, 
the opportunity for some inhalation may 
have occurred within or immediately 
outside of his vehicle at the time of the 
incident.

2.  There is no evidence, whatever, nor 
any reason for belief that the patient 
underwent subsequent exposure to PCB by 
any route after that date, although it 
remains conceivable that undetected trace 
contamination of the vehicle may have 
resulted in additional, albeit trivial, 
opportunities for subsequent exposure 
prior to the sale of the vehicle.

3.  Taking even the most alarmist 
interpretation of the events which 
occurred in relationship to exposure to 
the appellant, the possible dose of 
exposure to PCB mixture on January 13, 
1989 was extremely low, relative to 
exposures of workers in the electrical 
industry or the smaller number of workers 
who have been studied who directly made 
capacitors and transformers containing 
PCBs.  By extremely low, I mean that the 
total dose of exposure would fall, in 
terms of total quantity, hundreds, 
possibly thousands or even tens of 
thousand times lower than occupational 
exposures of individuals working in PCB-
related industries.

4.  At the present time, the human health 
literature on PCBs has clearly documented 
the occurrence of acneiform skin rash, 
lipid disturbance, mild hepatic injury, 
and respiratory tract irritation in the 
most heavily exposed occupational groups.  
It remains uncertain from scientific 
studies whether such heavily exposed 
groups have experienced any alteration of 
immune function, reproductive function, 
or the likelihood of malignancy.  
Additional human data from ingestion of 
PCBs in pregnant women documents fetal 
growth disturbance, neurologic effects on 
unborn children, skin rash on unborn 
children, and toxic neuropathy in unborn 
children.  There is no evidence that any 
of these effects are pertinent in the 
setting of adult exposure.

Having made these summary comments, and with the benefit of 
review of the appellant's full VA medical record dating back 
at least a decade prior to the incident of January 13, 1989, 
the IME responded to the specific medical questions posed by 
the Board as follows:

1.  Is it at least as likely as not that 
chronic sinus disorder is causally 
related to the documented incident of PCB 
exposure which occurred on January 13, 
1989? The answer to this question is no.  
Although PCBs in high-level inhalation, 
either by aerosol or in enclosed spaces 
may lead to acute irritative symptoms, 
neither the dose of exposure, the 
circumstances of exposure, nor the timing 
before onset of first respiratory 
symptoms (at least a month subsequent to 
the incident) are consistent with a 
causal relationship.

2.  Is it at least as likely as not that 
papilledema of the right eye is causally 
related to the documented incident of PCB 
exposure which occurred on January 13, 
1989? The answer to this question is, 
likewise, no.  In my reading of the 
medical record, papilledema of the right 
eye was the initial manifestation of what 
subsequently proved to be pseudotumor 
cerebri.  This disorder has never been 
reported, to my knowledge, in any animal 
study of PCB-exposed experimental 
animals, nor in any human model or case 
report.  In other words, there is no 
scientific reason for belief that 
papilledema of the right eye or 
pseudotumor cerebri would be, or can be 
caused, by exposure to PCB, especially 
given the doses involved in the 
appellant's incident.

3.  Is it at least as likely as not that 
pseudotumor cerebri is causally related 
to the documented incident of PCB 
exposure which occurred on January 13, 
1989?  The answer to this question is, 
likewise, no, for the reason given in 
response to question 2.

4.  Is it at least as likely as not that 
a tumor of the left armpit is causally 
related to the documented incident of PCB 
exposure which occurred on January 13, 
1989? The answer to this question is no.  
Although there remains some concern about 
the possibility of altered patterns of 
cancer in workers heavily exposed to 
PCBs, such concern has never arisen 
regarding the occurrence of fatty tumors 
of the lipoma sort, as was resected from 
the appellant.  Moreover, the causes of 
lipoma, in relation to environmental 
chemicals, are completely unknown.

5.  Is it at least as likely as not that 
soft tissue damage of the left hip and 
back is causally related to the 
documented incident of PCB exposure which 
occurred on January 13, 1989?  The answer 
to this question is no. There is no 
information in animals, or humans, 
suggesting a causal association between 
soft tissue damage of the type 
experienced by the patient intermittently 
over the past decade and exposure to 
PCBs.  Moreover, the small dose of 
exposure would make such an association 
virtually impossible.

In July 1999, the Board contacted the appellant's 
representative and provided him with a copy of the July 1999 
medical opinion for review.  The representative was advised 
that he had 60 days to provide any additional evidence or 
argument.  In late July 1999 the representative did provide a 
brief on appeal and indicated that he had no further evidence 
or argument to submit.

Analysis

Karnas considerations

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In order to determine what, if any, compensation is warranted 
under the provisions of 38 U.S.C.A. § 1151 in the present 
case, it is first necessary to determine whether the former 
provisions or the new provisions of 38 U.S.C.A. § 1151 in 
effect as of October 1, 1997, are more favorable to the 
appellant's claim.  If it is determined that the provisions 
of 38 U.S.C.A. § 1151 in effect as of October 1, 1997 are 
more favorable, then the evidence must show that fault, 
specifically negligence, on the part of the VA in the 
administration of the care, proximately caused the residuals 
claimed by the appellant.  If it is determined that the 
provisions of 38 U.S.C.A. § 1151 in effect prior to October 
1, 1997, are more favorable, it must be determined whether 
additional disability was shown following the VA treatment at 
issue, and if so whether such additional disability was 
causally related to the VA treatment; was merely coincident 
with that treatment; was the continuance or natural progress 
of the disease for which the VA medical treatment was 
authorized; or was the necessary consequence; that is, the 
certain or near certain result of the VA medical treatment.  

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the appellant to prevail.  
Moreover, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed in December 1993, 
the provisions of 38 U.S.C.A. § 1151 in effect from October 
1, 1997, forward, are inapplicable to the claim.

Well groundedness

As discussed above, in order  for a claim under 38 U.S.C.A. 
§ 1151 to be well grounded. Three elements must be satisfied:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999).  

The appellant contends that conditions including sinusitis, 
pseudotumor cerebri, papilledema of the right eye, a tumor of 
the left armpit, and soft tissue damage of the left hip and 
back resulted from chemical exposure which he sustained on VA 
property.  Initially, the Board notes that the medical 
evidence of record establishes that the appellant has been 
diagnosed with conditions which include sinusitis, 
papilledema of the right eye and associated pseudotumor 
cerebri, a tumor of the left armpit, and that has been 
treated for soft tissue damage of the left hip and back.  
Accordingly, the appellant has met the first requirement for 
the submission of a well grounded claim, the presentation of 
medical diagnoses of the currently claimed disabilities.

The evidence establishes that the appellant was in the 
vicinity of the chemical spill on January 13, 1989 and that 
he was medically evaluated for possible exposure to PCB's by 
the VA on that date.  The evidence also reflects that the 
appellant drove through a PCB contaminated area, and that as 
a result his car was impounded.  The evidence also showed 
that the appellant may have walked through the chemical spill 
and that as a result, his socks and shoes were confiscated.  
Although reported by the appellant, the evidence is not clear 
as to whether his skin was exposed to any chemical while he 
was barefooted following confiscation of his shoes, as this 
was not documented by any objective evidence.  It is also 
noted that the evidence did reflect that a blood test was 
performed on the appellant shortly following the chemical 
spill which was negative for any evidence of PCB 
contamination in the appellant's system.  In light of the 
evidence, the Board concedes that the appellant sustained 
exposure to PCB during the course of visit to the VAMC in 
Salt Lake City, Utah on January 13, 1989, thereby satisfying 
the second requirement under Caluza for the submission of a 
well grounded claim.

Accordingly, what must be established is a nexus between the 
appellant's currently claimed disabilities and the chemical 
exposure sustained on the grounds of the VAMC in January 
1989.  In this regard, the most significant evidence consists 
of the January 1998 opinion of the VA toxicologist and the 
July 1999 IME opinion.  

Lipoma of the left armpit, a low back and hip disability, 
papilledema of the right eye, and pseudotumor cerebri

The Board has determined that the claims of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for lipoma of the left armpit, a low back and hip 
disability, papilledema of the right eye, and pseudotumor 
cerebri are not well grounded because the appellant has 
provided no evidence of an etiological link between those 
claimed disabilities and PCB exposure sustained in January 
1989 on the grounds of VA medical facility.

The Board observes that there is not of record any competent 
evidence, medical or otherwise, or a competent medical 
opinion which etiologically links the appellant's currently 
claimed disabilities noted above to exposure to chemicals 
which the appellant reportedly sustained on January 13, 1989.  
Neither VA medical records or records pertaining to the 
January 1989 chemical spill even suggested such a 
relationship.  Moreover, the appellant himself in hearing 
testimony provided in August 1995 indicated that he did not 
have any medical evidence which provided an association 
between his claimed conditions and the reported chemical 
exposure. 

In support of his claim, the appellant presented his own 
testimony and written contentions to the effect that he 
believes that his currently claimed disabilities are 
etiologically related to exposure to PCB which he reportedly 
sustained on the grounds of the VAMC in Salt Lake City, Utah 
on January 13, 1989, following the receipt of outpatient 
treatment at that facility.  Where the determinative issue 
involves medical causation, competent medical evidence that a 
claim is "plausible" is required in order for the claim to be 
well grounded.  See Grisvois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, the appellant's testimony and contentions to the 
effect that there is a nexus between his currently claimed 
disabilities and the chemical spill does not constitute 
competent evidence of such a relationship, since the record 
does not show that the appellant possesses the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert in order for such testimony to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5(1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis, and therefore that evidence does not establish 
that the claim is plausible.  Grottveit v. Brown, 5 Vet. App 
91, 93 (1993).

The Board notes in passing that there is much medical 
evidence supporting a contrary conclusion, i.e. that there is 
no medical nexus between the January 1989 incident and the 
appellant's claimed disabilities.  The Board hastens to point 
out that it merely presents such evidence for the sake of 
completeness.  It does not need to weigh such evidence, since 
as explained above the appellant has not presented a well-
grounded claim.  The recitation of competent medical evidence 
immediately below simply serves to underscore the necessity 
of the appellant furnishing competent medical nexus evidence.

In January 1998, a VA toxicologist opined that the 
appellant's low back pain and lipoma were mere incidental 
findings which had no relevance to PCB exposure.  The VA 
toxicologist further indicated that the etiology of 
pseudotumor cerebri was unknown, and observed that whether it 
is related to PCB exposure or not could not be determined due 
to lack of adequate medical knowledge.  That opinion of the 
toxicologist clearly did not establish an etiological nexus 
between PCB exposure and the appellant's claimed back 
problems and lipoma, nor was an etiological nexus between 
pseudotumor cerebri and exposure to PCB established.  The 
disability claimed as papilledema of the right eye was not 
specifically addressed.

The Board also notes that the opinion provided by the 
toxicologist was based in part on a history provided by the 
appellant.  In the history provided by the appellant, he 
indicated that following the chemical incident he was seen 
for a follow up by his personal physician, who had told him 
that PCB had shown up in his body fat and liver.  This report 
by the appellant is not substantiated by the objective 
medical evidence of record.  Moreover, the appellant's 
accounts of statements made to him by a physician cannot 
render the claim well grounded.  Kirwin v. Brown, 8 Vet. App. 
148 (1995).

Further, the July 1999 IME opinion, quoted above, indicated 
that it was not at least as likely as not that disabilities 
of the left hip and back, lipoma of the left armpit, 
pseudotumor cerebri and papilledema of the right eye were 
related to the incident of PCB exposure which occurred on the 
grounds of a VA medical facility in January 1989.  The expert 
explained with respect to the disabilities of the left hip 
and back that there is no information in animals, or humans, 
suggesting a causal association between soft tissue damage of 
the type experienced by the patient intermittently over the 
past decade and exposure to PCBs and that the small dose of 
exposure (sustained by the appellant) would make such an 
association virtually impossible.  Regarding the lipoma, the 
IME explained that there was some concern about the 
possibility of altered patterns of cancer in workers heavily 
exposed to PCBs, but that such concern has never arisen 
regarding the occurrence of fatty tumors of the lipoma sort, 
as was resected from the appellant.  The IME further 
explained that the causes of lipoma, in relation to 
environmental chemicals, are completely unknown.  With 
respect to pseudotumor cerebri and papilledema of the right 
eye, the IME explained that papilledema of the right eye was 
the initial manifestation of what subsequently proved to be 
pseudotumor cerebri.  He indicated that there was no 
scientific reason for belief that papilledema of the right 
eye or pseudotumor cerebri would be, or can be caused, by 
exposure to PCB, especially given the doses involved in this 
case.

In short, the medical evidence of record fails to demonstrate 
that the appellant sustained any chronic, current physical 
disability claimed as soft tissue damage of the left hip and 
back, a tumor which of the left armpit, pseudotumor cerebri 
and papilledema of the right eye resulting from the reported 
chemical exposure sustained on the grounds of the VAMC in 
Salt Lake City, Utah on January 13, 1989.  The Board can 
identify no competent evidence to the contrary.  

There is no basis in the law or regulation for an award of 
benefits under 38 U.S.C.A. § 1151 for the claimed 
disabilities, since the record as a whole fails to include 
any evidence of a nexus between the currently claimed 
disabilities and the chemical incident, and therefore the 
third requisite element for the presentation of a well 
grounded claim has not been met.  See Jones, supra.  
Accordingly, an award of benefits claimed under the 
provisions of 38 U.S.C.A. § 1151 for those disabilities is 
denied since the claim is not well grounded.

Sinusitis

The Board has determined that the claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for chronic sinusitis is well grounded under 38 U.S.C.A. 
§ 5107(a).  As indicated previously, with respect to this 
disability, the first two prongs of the Caluza test have been 
met.  In addition, the evidence of record includes a 
competent medical opinion, that of the VA toxicologist in 
January 1998 indicating that there was a possible 
relationship between sinusitis and PCB exposure.  That 
opinion, in the Board's view is sufficient to render the 
claim plausible and accordingly, well grounded.  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board must therefore weigh the evidence pertaining to the 
sinusitis claim.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The most probative evidence as to this claim consists of the 
January 1998 opinion of a VA toxicologist and the July 1999 
independent medical expert opinion.  As discussed above, the 
appellant's lay opinion is not probative and will be 
discounted by the Board.  See Espiritu, supra. 

In January 1998, the VA toxicologist opined that chronic 
sinusitis may have a possible relationship with the exposure.  
It was noted that since the exposure was by inhalation, there 
was a possibility that this resulted in chronic irritation to 
the sinuses.  No further reasons were given for that opinion.

In July 1999, at the request of the Board, the IME 
specifically addressed the question of whether it was at 
least as likely as not that chronic sinus disorder is 
causally related to the documented incident of PCB exposure 
which occurred on January 13, 1989.  The IME emphatically 
answered no.  The IME explained that although PCBs in high-
level inhalation, either by aerosol or in enclosed spaces may 
lead to acute irritative symptoms, neither the dose of 
exposure, the circumstances of exposure, nor the timing 
before onset of the appellant's first respiratory symptoms 
(at least a month subsequent to the incident) are consistent 
with a causal relationship.

In assessing the probative weight of the opinions the Board 
affords much more weight to the opinion of the IME.  While 
the 1998 VA toxicologist's opinion was sufficient to well 
ground the claim, i.e. render it plausible, see Heuer, the 
probative value of this evidence is diminished due to its 
indefiniteness.  In effect, in indicating that a possibility 
of a relationship exists, the opinion neither supports nor 
undermines the appellant's claim.  In contrast, the IME 
expert gave a definite negative response regarding an 
etiological relationship between the appellant's claimed 
sinusitis and exposure to chemicals which he sustained in 
January 1989, which was supported by the IME's reasoning 
based on the specific facts of this case. 

There is not of record any other competent evidence, medical 
or otherwise, or a competent medical opinion which 
etiologically links the appellant's currently claimed 
sinusitis to exposure to chemicals which the appellant 
reportedly sustained on January 13, 1989.  Neither VA medical 
records or records pertaining to the January 1989 chemical 
spill even suggested such a relationship.  In fact, the 
appellant himself in hearing testimony provided in August 
1995 indicated that he did not have any medical evidence 
which provided an association between his claimed conditions 
and the reported chemical exposure.  The appellant' own 
testimony and written contentions to the effect that he 
believes that his currently claimed sinusitis is 
etiologically related to exposure to PCB does not constitute 
probative evidence of such a relationship.  

For the reasons and bases discussed above, the Board 
concludes that the evidence preponderates against the claim 
of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for chronic sinusitis.  The claim is 
accordingly denied.




Additional considerations

The Board wishes to make it clear that it does not doubt the 
fact that the appellant was in the "zone of danger" of the 
chemical spill which occurred at the VAMC on January 13, 
1989.  However, as discussed above, the case hinges on the 
medical question of whether there is a connection between the 
currently claimed disabilities and any exposure to the 
chemicals, primarily PCB.  The medical evidence of record has 
disclosed no such relationship with respect to the 
disabilities claimed as soft tissue damage of the left hip 
and back, a tumor of the left armpit, pseudotumor cerebri and 
papilledema of the right eye.  Consequently, as to those 
disabilities the claim is be denied as not being well-
grounded.

Because the appellant's claim for service connection is not 
well grounded with respect to the all of the claimed 
disabilities except for chronic sinusitis, VA is under no 
duty to further assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a) (West 1991).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court recently held that the obligation exists only in 
the limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  The VA is not on notice of any other 
known and existing evidence which would make the adjudicated 
service connection claim plausible.  The Board's decision 
serves to inform the appellant of the kind of evidence that 
is necessary to make his claim well grounded, namely a 
medical opinion which would serve to etiologically connect 
the appellant's currently claimed disabilities (except for 
chronic sinusitis) with the reported chemical exposure.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

With respect to chronic sinusitis, the Board believes that 
all appropriate development has been undertaken and that VA's 
duty to assist the appellant in the development of his claim 
has been satisfied.  It is again noted that the Board 
remanded this case in April 1997 for further procedural and 
evidentiary development.  The appellant, moreover, has been 
accorded ample opportunity to present evidence and argument, 
including hearing testimony, in support of his claim.

As a final matter, the Board notes that the IME, in closing 
comments, brought to the attention of the Board one final 
observation, which he indicated may be neither novel nor 
necessarily pertinent to deliberation of the case, namely the 
profound psychological impact of the appellant's PCB exposure 
incident on subsequent health.  The IME mentioned that this 
has been well documented by several psychologists and 
physicians who have evaluated the appellant's health, that 
the appellant did undergo a quite severe psychological trauma 
as a result of the handling of information regarding PCBs and 
that it appeared, from the record, that the appellant became 
quite convinced that a dangerous dose of exposure had 
occurred and that his health subsequently could or would 
likely deteriorate as a consequence.  It was noted by the IME 
that for whatever reason, there was no evidence in the 
appellant's VA file to suggest appropriate attention at the 
level of risk assessment, health education, or psychological 
therapy was ever paid to this notable association between the 
incident and the patient's subsequent health.  The IME 
concluded that the dose of PCB which the appellant sustained 
was likely harmless, but that the dose of fear at the end of 
the day had proven less so and probably needed to be viewed 
as by far the more serious consequence of the incident.

The Board has no reason to doubt the IME's comments, which it 
interprets as suggesting that an ounce of reassurance at the 
time of the incident may have been worth a pound of concern 
on the part of the appellant in later years.  Nevertheless, 
as to the issue presented on this appeal, the evidence does 
not suggest that any treatment rendered by VA at the time of 
the incident or thereafter caused the claimed disabilities.  
The Board has no reason to doubt that the appellant sincerely 
believes that subsequent physical ailments resulted from the 
dramatic events of January 13, 1999, and that it is 
conceivable that such belief may have stemmed from the 
handling of the incident by VA and other authorities at the 
time.  However, as explained above, what is required is 
medical evidence linking such claimed disabilities to that 
incident.  Such evidence is lacking.

The Board, is, of course, aware of medical records which 
referred to depression and post-traumatic stress disorder in 
the Spring of 1989.  There appears to be no subsequent 
references to psychiatric problems in the record, and the 
Board does not read into the appellant's present claim a 
contention that he developed a psychiatric disability as a 
result of the January 1989 incident and/or his subsequent 
dealings with VA medical personnel.  If, however, the 
appellant does wish to initiate such a claim, he and/or his 
representative should contact the RO.  The Board wishes to 
make it clear that it has formed no opinion concerning the 
ultimate outcome of such a claim.





CONTINUED ON NEXT PAGE


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for medical conditions claimed as soft 
tissue damage of the left hip and back, a tumor which of the 
left armpit, pseudotumor cerebri and papilledema of the right 
eye, claimed as a result of chemical exposure sustained on 
the grounds of a VA medical facility, is denied due to lack 
of presentation of a well grounded claim.

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for medical conditions 
claimed as chronic sinusitis is denied.




		
	Barry F. Bohan
 	Member, Board of Veterans' Appeals



 


